Citation Nr: 9912564	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-48 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right foot drop and 
Achilles tendonitis, including secondary to the service-
connected residuals of a fracture of the right first toe with 
degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1973.

The appeal arises from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying service connection for right 
foot drop and Achilles tendonitis, including secondary to the 
service-connected residuals of a fracture of the right first 
toe.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his right foot drop and Achilles tendonitis found 
after service to incurrence in service, and has not otherwise 
submitted competent (medical) evidence linking those right 
foot conditions to his service-connected residuals of 
fracture of the right first toe with degenerative joint 
disease. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for right foot drop and Achilles 
tendonitis, including secondary to the service-connected 
residuals of a fracture of the right first toe with 
degenerative joint disease.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from September 1971 to July 
1973.  

In service in July 1972 the veteran was treated for assessed 
aggravation of an old fracture of the right first toe.  An X-
ray confirmed the presence of an old fracture of the right 
first toe at the interphalangeal joint.  

In service in November 1972 the veteran was operatively 
treated for increasing pain and deformity from the prior 
comminuted fracture of the interphalangeal joint of the right 
first toe.  The interphalangeal joint was surgically fused 
and an exostosis of the right first toe was removed.  
However, post-operative complications included marginal 
necrosis and slough over the operative s-shaped flap, which 
required several months to heal, followed by several months 
of physical therapy.  A nursing care note informs that by 
January 1973 the veteran was doing very well and walked with 
a tennis shoe on the right foot.  By June 1973 the diagnoses 
were revised to old comminuted fracture of the right first 
toe and degenerative joint disease of the right first toe.  
By July 2, 1973, the veteran was found to have full weight 
bearing without any pain, with no problems, and to be 
completely asymptomatic.  He was on that date discharged to 
full duty. 

A service separation examination in July 1973 noted, in 
pertinent part, a scar of the right first toe.  

By a March 1974 rating decision, the RO, in pertinent part, 
granted service connection for residuals of fracture of the 
right first toe with degenerative joint disease, assigning a 
100 percent rating from July 10, 1973, under 38 C.F.R. § 
4.29, and thereafter a 10 percent disability rating from 
September 1, 1973.

A Chilton Memorial Hospital report of hospitalization of the 
veteran from August 1973 to October 1973, details treatment 
of the veteran following an automobile accident on August 29, 
1993.  Among the multiple injuries treated sustained were a 
swelling of the right foot and right foot injury shown upon 
X-ray to include fracture of the cuboid with comminution and 
dorsal displacement of the base of the fifth metatarsal.  The 
foot fracture was reduced to the extent possible and treated 
with a short leg cast.  Approximately six weeks after the 
injury the short leg cast was removed, and it was found that 
the veteran had a drop foot on the right.  The veteran was 
therefore treated with electro-physiotherapy and a drop 
splint, and was fitted with a drop foot brace.  

In a claim dated in May 1974, the veteran submitted a VA Form 
21-4176, Report of Accidental Injury In Support of Claim for 
Compensation or Pension, in which he reported suffering an 
automobile accident on August 29, 1973, while on "leave" 
from the United States Navy.  An accompanying New Jersey 
police report from that accident indicates that the accident 
occurred on August 29, 1973; that the automobile in which the 
veteran, a driver, and two other passengers were traveling 
was totaled with "complete" damage to the front end, left, 
and right sides; that the other three persons in the 
automobile died in the accident; and that the veteran 
suffered a ruptured spleen, fractured jaw, fractured legs and 
arm, and multiple lacerations, with treatment at Chilton 
Hospital.  

A report of treatment of the veteran following the automobile 
accident, completed by a physician on a VA Form 10-10m, 
Application for Medical Benefits Medical Certificate and 
History, and dated October 17th (apparently of 1973), was 
received in May 1974 and informs that the veteran was in 
critical condition following the automobile accident, with 
care in the ICU for multiple days, with multiple fractures 
including fracture of the cuboid bone of the right foot.  The 
report adds that the right leg was casted, and when that cast 
was removed the veteran developed drop foot.  It was also 
noted that the right ankle showed callus formation at the 
fracture site.

In response to that report submitted in May 1974, the RO sent 
the veteran an August 1974 letter informing him that a 
physical examination would be scheduled, and requesting that 
the veteran clarify the discrepancy between the veteran's 
allegation of having been on "leave" from the Navy at the 
time of the August 29, 1973, automobile accident, and a 
Service Form DD 214 indicating July 9, 1973, as the date of 
separation from service.  A VA Form 21-4138 accompanied the 
request, on which the veteran was to clarify the discrepancy.  
The claims file contains no response from the veteran as to 
that discrepancy.  

At a January 1975 VA examination for compensation and 
pension, the veteran completed a report of medical history in 
which he stated that in November 1972 he suffered a 
communicating (sic) fracture of the right first toe with 
treatment at the Newport Naval Hospital and release from that 
facility in July 1973.  He therein further reported that 
subsequently, in August 1973, he suffered an automobile 
accident which resulted in a ruptured spleen, a broken jaw, a 
broken right arm, a broken left ankle, facial lacerations, a 
blood clot in the lung, and a right foot drop, with treatment 
at Chilton Memorial Hospital.  The veteran then complained, 
in pertinent part, that he could not walk for any length of 
time or stand.  The examiner noted, in pertinent part, that 
the veteran had a fracture of the right first toe with 
operative reduction and fusion, with no motion present in the 
interphalangeal joints.  The examiner also, in pertinent 
part, found a right foot drop with minimal dorsiflexion, 
assessed as due to peroneal palsy.  X-rays showed fusion of 
the phalanges of the right first toe with complete 
obliteration of the joint space, and an irregularity of the 
contour of the proximal end of the fourth metatarsal which 
was assessed as possibly representing an old healed fracture. 

At an April 1996 VA examination of the veteran's foot for 
compensation purposes, the veteran reported a history of 
hitting his right first toe on a hangar chain in 1971 while 
aboard the USS Intrepid, but not receiving treatment until he 
reached New Port, New Hampshire, where he underwent 
interphalangeal fusion surgery of the right first toe.  
Objectively, the veteran did not rise on his toes or on his 
heel, and did not squat beyond 120 degrees at the knee.  In 
pertinent part, there was no dorsiflexion of the right ankle 
and 30 degrees of plantar flexion.  The veteran was noted to 
walk erect.  The right extremity had warm skin and there was 
minimal depigmentation of the medial aspect of the ankle.  
There was also no callus of the right sole and good elevation 
of the right longitudinal arch.  The examiner assessed fusion 
at the proximal interphalangeal joint of the first right toe 
and fusion at the bases of the 4th and 5th right metatarsals.    

At an April 1996 VA peripheral nerves examination for 
compensation purposes, the veteran reported a history of foot 
drop since surgery for a fracture of the right first toe in 
1970, and status post an automobile accident in 1973 with 
multiple fractures.  Objectively, in pertinent part, the 
examiner found 5/5 power on right foot dorsiflexion and 
eversion/inversion.  The veteran reported decreased sensation 
of the sole of the right foot.  Reflexes were 2+ everywhere, 
with plantars downgoing.  

April 1996 VA X-rays of the right foot for compensation 
purposes showed post-surgical fusion at the proximal 
interphalangeal joint of the first toe, and long-standing 
fusion at the bases of the right fourth and fifth toes.  No 
fractures were seen.  The examiner also noted that there was 
no significant degenerative change. 

At a June 1996 VA examination of the veteran's right foot for 
compensation purposes the claims file was examined.  The 
veteran related a history of a post-operative course 
following surgery for a right first toe fracture, including 
an open posterior plaster cast for care of an infection of 
the right first toe in cast, and subsequent treatment with a 
plastic brace, with treatment for approximately one year, 
with the veteran suffering from right foot drop thereafter 
which the veteran treated without splint or brace, merely 
occasionally using an ace bandage and/or an elastic support.  
However, the examiner noted that the veteran's medical record 
within the claims file contained no record of a right foot 
drop.  No specific findings were made relative to the 
veteran's Achilles tendonitis or right foot drop.  Following 
examination, the examiner assessed fusion of the proximal 
interphalangeal joint of the right first toe, fusion at the 
base of the fourth and fifth toes, and metatarsal right foot 
drop.  

At a June 1996 VA peripheral nerves examination for 
compensation purposes, a reported history was noted of injury 
to the first toe after stubbing it in service.  The veteran 
reported that the right first toe was operated on with an 
interphalangeal fusion and a right foot drop developed post-
operatively.  Objectively, the examiner found weakness of 
flexion of the right foot with pain in the area of the right 
Achilles tendon.  Right dorsiflexion power was 4/5, but right 
ankle plantar flexion power was zero.  The examiner diagnosed 
right peroneal neuropathy and right Achilles tendonitis.  
 
June 1996 VA x-rays of the right foot for compensation 
purposes showed post-surgical fusion at the proximal 
interphalangeal joint of the first toe, and long-standing 
fusion at the bases of the right fourth and fifth toes.  No 
fractures were seen.  

In a December 1996 VA Form 9, the veteran stated that 
following foot surgery in service his foot dropped and a cast 
was applied to get the foot up.  

At a September 1998 Travel Board personal hearing, the 
veteran submitted additional evidence in the form of 
inservice treatment records beginning in December 1972, and a 
September 1998 letter from a private physician, and waived RO 
consideration of his claim in light of the additional 
evidence.  

At the September 1998 Travel Board personal hearing, the 
veteran testified that he injured his toe while aboard the 
USS Intrepid in 1971, and was thereafter transferred to the 
Newport Naval Hospital where he was found to have a 
comminuted fracture of the interphalangeal joint and surgery 
was performed on the foot.  He testified that during the 
surgery the foot dropped and thereafter a cast was applied.  
He explained that after two wires were inserted in his foot 
for the interphalangeal fusion his foot dropped.  He added 
that afterwards the sutures became infected.  He testified 
that the treating physicians may have believed that the foot 
drop and the infection were causally related.  He testified 
that he was hospitalized with the foot drop and treated for 
the interphalangeal fusion from November 1972 to January 
1973.  He testified that the claims file contains records 
informing that the veteran was changing his dressings and 
that a splint was used to hold the foot upright, adding that 
the splint was necessary because of the foot drop.  He added 
that he had perhaps 60 days left after the hospitalization 
and was given a medical discharge and given leave time for 
those remaining days of service.  He conceded that he had an 
automobile accident within those approximate 60 days, and 
that his difficulties had all been related to that accident, 
but clarified, in effect, that in fact it was during the 
prior hospitalization from November 1972 to January 1973 that 
he had been informed by physicians that he had a foot drop.  
He testified that he separated from service in July 1973, and 
approximately a month thereafter he suffered a severe 
automobile accident.  He testified that while he injured his 
arm, his left ankle, and his spleen in the accident, he was 
not sure whether he injured his right foot in the accident.  
He explained that he was in the hospital for an entire year 
after that automobile accident, and did not really walk 
during that period, so he was unsure whether he suffered any 
additional damage to the right foot from the automobile 
accident.  He testified, in effect, that a private physician 
had reviewed his records (which he had provided for her), had 
evaluated him, had pointed out that his foot was now flat, 
related his current foot condition for which he was now 
claiming service connection to his injury in service, and 
provided a written September 1998 opinion letter which was 
now included in the record.  He emphasized that she had 
reviewed his records and given that opinion even though her 
review of the records and that opinion were not reflected in 
the September 1998 letter. 

In a September 1998 letter, S. P. Patel, M.D., a private 
physician, noted the veteran's history of injury of the right 
first toe in service, subsequent correction of complications 
thereof with an interphalangeal joint surgical fusion, and 
subsequent development of right foot drop was noted.  The 
physician observed deformity of the right first toe, scar 
over the right first metatarsal area, minimal arch of the 
right foot, tenderness of the right foot and toe, spasm of 
the right Achilles tendon, and markedly restricted movement 
of the right foot and right first toe.  However, the 
physician did not, in pertinent part, diagnose either right 
foot drop or right Achilles tendonitis.  

Analysis

As an initial matter, the Board notes that at his Travel 
Board personal hearing in September 1998, the veteran 
submitted medical evidence not previously included within the 
claims file, including service hospitalization records and a 
September 1998 letter from S. P. Patel, M.D., a private 
physician.  However, the veteran at that hearing waived RO 
review of the new evidence prior to a Board determination on 
the appealed claim.  Accordingly, any due process requirement 
of remand for RO review of the new evidence is obviated.  Cf. 
Bernard v. Brown, 4 Vet.App. 384 (1993) (concerning the 
veteran's procedural rights to notice, to a hearing, and to 
submit evidence).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  A plausible claim is one 
which is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Hence a 
plausible as required to satisfy the initial burden of 38 
U.S.C.A. § 5107(a) need not be conclusive.

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303.

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).

In this case, the veteran contends, in effect, that his right 
foot drop and Achilles tendonitis resulted from complications 
of a fractured right first toe, with the inservice operative 
fusing of the interphalangeal joint and subsequent casting in 
service resulting in the drop foot and Achilles tendonitis.  
Hence the veteran contends that he is entitled to service 
connection for right foot drop and Achilles tendonitis on a 
direct basis as due to incurrence in service, or as secondary 
to residuals of fracture of the right first toe with 
degenerative joint disease, for which he is service 
connected.  

The Board has carefully reviewed the medical record and 
provided a detailed account of that record, above.  The 
veteran's service medical records plainly show that the 
veteran was ambulatory with a sneaker on the right foot in 
January 1973, during recovery from surgery conducted in 
November 1972 to correct pain and deformity from a right 
first toe fracture.  The service records further plainly 
state that the veteran had full weight bearing without any 
pain or difficulties by July 2, 1973, and was then released 
to full duty.  He was separated from service that month.  
Service medical records, while showing treatment for 
complications of the right first toe fracture, contain no 
medical record of right foot drop or right Achilles 
tendonitis.  

Post service Chilton Hospital hospitalization records from 
August to October, 1973, equally plainly show that the 
veteran was treated for severe injuries following an 
automobile accident on August 29, 1973.  The police report of 
that accident verifies the severity of the accident and the 
veteran's injuries, and informs that the three other 
occupants of the vehicle in which the veteran was traveling 
died of their injuries in that accident.  The hospitalization 
record informs that among the veteran's many sustained 
injuries was a comminuted fracture of the cuboid bone of the 
right foot, with dorsal displacement of the base of the fifth 
metatarsal.  The hospital record further informs that 
following reduction of the fracture to the extent possible, a 
short leg cast was applied for approximately six weeks, and 
after removal of the short cast it was found that the veteran 
had a drop foot on the right.

The presence of right foot drop has been confirmed by VA 
diagnosis at a June 1996 right foot examination, and the 
presence of right Achilles tendonitis has been confirmed by 
VA diagnosis at a June 1996 peripheral nerves examination.  
However, VA examiners in January 1975, April 1996, and June 
1996 did not assess any correlation between the inservice 
fractured right first toe complications and inservice fusion 
repair, and the subsequent right foot drop and Achilles 
tendonitis.  The right foot drop was first medically observed 
during the Chilton Memorial Hospital hospitalization from 
August to October 1973, following the veteran's post-service 
automobile accident on August 29, 1973.  The right Achilles 
tendonitis was first medically observed in 1996.  

Hence, while the veteran's right drop foot was diagnosed only 
months post service during his Chilton Memorial Hospital 
hospitalization, the veteran's post-service August 29, 1973, 
automobile accident with injury to the right foot stands as a 
clear intercurrent cause of that foot drop.  The veteran was 
medically observed to walk without difficulty, with no foot 
drop observed, in service in July 1973 prior to his service 
separation that month.  

The veteran has presented no cognizable (medical) evidence 
causally linking his right foot drop and Achilles tendonitis, 
both first medically observed after service, either to 
incurrence in service, or causally linking those conditions 
to his service-connected residuals of fracture of the right 
first toe with degenerative joint disease.  

While the veteran has contended that the right foot drop and 
Achilles tendonitis are due to his service-connected 
residuals of fracture of the right first toe with 
degenerative joint disease, his lay opinion cannot serve to 
well ground his claim.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski,  2 Vet.App. 492 (1992).  
Accordingly, in the present case, the veteran's evidentiary 
assertions cannot serve to establish a causal link between 
residuals of his fracture of the right first toe with 
degenerative joint disease, and his right foot drop and 
Achilles tendonitis, because such assertions of medical 
causation or medical diagnosis are beyond his competence.  
Lay testimony is not competent evidence to support 
contentions of medical causation or medical diagnosis; 
competent medical evidence is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

Similarly, the veteran's testimony to the effect that medical 
examiners had informed him of a causal link between residuals 
of a fractured right first toe and his right foot drop is not 
cognizable to establish a well grounded claim.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999), in addressing such evidence, has held that a layman's 
account, filtered through a layman's sensibilities, of a 
doctor's purported statements is simply too attenuated and 
unreliable to constitute medical evidence to render a claim 
well grounded.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  
Further, in her September 1998 statement, Dr. Patel mentions 
neither a review of medical records (inservice and/or post 
service) or a conclusion of a causal relation between service 
or service-connected disability and current disability.

Accordingly, absent cognizable (medical) evidence causally 
linking the veteran's right foot drop and Achilles tendonitis 
to his period of service or to a service-connected 
disability, the veteran's claim must be denied as not well 
grounded.  Caluza; Tidwell.

In making its decision, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he testified concerning his 
belief in the merits of his claim, as noted above, he is not 
competent to testify concerning medical diagnosis or 
causation.


ORDER

Service connection for right foot drop and Achilles 
tendonitis, including secondary to residuals of fracture of 
the right first toe with degenerative joint disease, is 
denied as not well grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

